Citation Nr: 1425168	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to March 7, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is associated with the claims file.

In February 2012 the Board remanded the Veteran's claim for further development.  

In an October 2012 rating decision, the Veteran's posttraumatic stress disorder (PTSD) was increased to 100 percent disabling, effective March 7, 2012.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Documents contained on the Virtual VA paperless claims processing system include treatment records from the Bay Pines VA Medical Center and Sarasota Community Based Outpatient Clinic dated October 2001 to September 2012, Social Security Administration (SSA) disability records, and an April 2014 appellate brief.  Other documents on Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD, and entitlement to service connection for tinnitus, to include as secondary to PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms resulting in total occupational and social impairment throughout the course of the appeal.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD prior to March 7, 2012, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

In the March 2009 rating decision, service connection for PTSD was granted, with an initial disability rating of 50 percent.  In an October 2012 rating decision, the Veteran's PTSD was increased to 100 percent disabling, effective March 7, 2012.  The Veteran continues his appeal of the initial rating assigned.

Following careful review of all the evidence of record, to include the Veteran's VA treatment records, his VA examination reports, SSA records, the competent and credible lay statements of record, and the December 2011 Travel Board hearing testimony, the Board finds that the Veteran's psychiatric symptoms are commensurate with total occupational and social impairment, as contemplated by a 100 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130.

The Veteran's PTSD is manifested by symptoms including flashbacks, nightmares, depression, social anxiety, hypervigilence, flattened affect, suicidal ideation, hallucinations, irritability, chronic sleep impairment, impairment in short-term memory such as forgetting to complete tasks or names of family members, disturbances of motivation or mood, difficulty in adapting to stressful circumstances including a worklike setting, emotional detachment, and inability to establish and maintain effective relationships.  See, e.g., March 2012 VA examination; December 2011 Travel Board hearing testimony; October 2009 statement from Veteran's wife; December 2008 VA examination; October 2008 Veteran statement.

The evidence of record indicates the Veteran has had a complicated work history.  Although the Veteran attempted to work until March 2009, the record indicates his PTSD symptoms caused him great difficulty in his attempts to secure substantially gainful employment, and resulted in what more nearly approximates total occupational impairment during the entire appeal period.  The Veteran worked in a position at Goodwill through the AmeriCorps VISTA program from May 2007 until October 2008, and was paid via a stipend.  See January 2010 email from the Corporation for National and Community Services; August 2009 VA Form 21-8940.  When the stipend ended in October 2008, the Veteran was able to continue working as a cashier for Goodwill Industries.  See October 2009 VA Form 21-4192 completed by Goodwill Industries; August 2009 VA Form 21-8940.  The Veteran stated that Goodwill "takes on the 'unemployable.'"  October 2008 Veteran statement.  The Veteran was employed as a public safety officer from January 2009 to March 2009, but was terminated during the ninety-day probationary period "due to performance deficiencies."  November 2009 VA Form 21-4192 (completed by Ringling College of Art Design).  The Veteran testified that his problems with his memory and concentration due to his PTSD affected his ability to perform the required job tasks.  See December 2011 Travel Board testimony; see also October 2009 wife statement.  The Veteran has not been employed since March 2009.  See id.

The Veteran contends that he is certain "charity has been extended to me where I have held jobs for any length of time."  October 2008 Veteran statement.  The Veteran's wife stated that while they owned a business together, she saw firsthand how the Veteran is unable to finish a project because of his lack of concentration, his inability to function efficiently, how his memory problems affect productivity, and his difficulty communicating with clients on a job.  See October 2009 wife statement; see also March 2010 VA Form 21-4192 by WM Thorning Little (listing the reason for termination of employment in 2005 as "Inability for [the Veteran] to function productively in performance of simple tasks over the years," and concessions made to employee by reason of disability as "A large amount of patience was needed to define the scope of work and manner which he was expected to perform").  SSA granted disability benefits effective October 1, 2008.  See May 2011 SSA award.  In October 2010, the Veteran's VA Vocational Rehabilitation counselor notified him that it had been determined "that it is not feasible for you to benefit from a program designed to return you to gainful employment."  See also December 2011 Travel Board hearing testimony; September 2009 Veteran statement (stating his Vocational Rehabilitation counselor advised that he apply for individual unemployability "as they did not believe that I was able to use [their] program because of [the] severity of my PTSD symptoms").

Upon VA examination in March 2012, the examiner opined, "Due to the duration, progression, and confluence of the [V]eteran's PTSD and Bipolar disorder symptoms and history of increasing job instability, he is psychiatrically considered to be no longer able to seek or sustain gainful employment - either sedentary or physical in nature or part-time or full-time in duration."

Accordingly, the Board finds the evidence of record indicates the Veteran's PTSD symptoms result in what more nearly approximates total occupational impairment.

Further, the evidence of record indicates the Veteran's PTSD symptoms result in what more nearly approximates total social impairment.  The Veteran and his wife have been married for over thirty years, and have two adult children.  The Veteran is estranged from his sister and his daughter.  While he has a relationship with his son, the son is affected as well, as the Veteran states his PTSD causes him to be emotionally disconnected, and he did not know when or how to discipline or be supportive of the children.  See December 2011 Travel Board hearing testimony; October 2008 Veteran statement.  The Veteran's wife has reported that she needs to help the Veteran with his PTSD medications and his medical appointments because the Veteran forgets due to his PTSD symptoms, and that the family has adjusted to the fact that the Veteran will forget things.  See December 2011 Travel Board hearing testimony; October 2009 wife statement.  The Veteran states that his wife has "stayed with me through thirty years of this hell.  She has suffered greatly because of the tremendous hurt I have caused her...She has endured all of the symptoms of PTSD I continuously exhibit...Her friends and siblings ask her why she stays with me.  They tell her to leave me...My [w]ife and [k]ids did nothing to deserve me."  October 2008 Veteran statement.  The Veteran's wife has reported that they were told by a social worker that they have a coexistence, not a marriage.  See October 2009 wife statement; see also March 2012 VA examination report (noting the Veteran and his wife "have had marital problems associated with his PTSD and mood symptoms, for which they have sought professional assistance").

Upon VA examination in March 2012, the Veteran reported symptoms of social anxiety with isolating and avoidant behaviors, and emotional detachment.  He and his wife reported being concerned over his social withdrawal.  The Veteran reported he resigned from his church in 2011 over a disagreement, and that he had not returned to his faith, which was a loss to both he and his wife.  The Veteran has reported feeling lonely and isolated since separating from service, and that he has no friends and no longer knows how to be a friend.  October 2008 Veteran statement.  The Veteran's wife reported that the Veteran has no friends, and is estranged from many family members.  October 2009 wife statement.  The Veteran testified before the Board in December 2011 that he has a few friends in his hometown, but he is not close with them, and his wife clarified that they are people he knew before service.  The Veteran reported upon VA examination in both December 2008 and March 2012 that most of his activities are solitary and center around the home.  The Veteran testified before the Board that he forgets names including family members at times because of his memory loss, and that he only feels secure at home, around really close family because he does not trust people.  The Veteran reported to the March 2012 VA examiner that although he would like to work, he becomes very anxious when considering completing applications, interviewing, and leaving the home for routine work responsibilities. 

Accordingly, the Board finds the evidence of record indicates the Veteran's PTSD symptoms result in what more nearly approximates total social impairment.

As the Board finds that the Veteran's PTSD symptoms are commensurate with total occupational and social impairment, the Board finds an initial 100 percent disability rating is warranted throughout the course of the appeal.  See 38 C.F.R. §§ 4.7, 4.130.

ORDER

Entitlement to a 100 percent disability rating prior to March 7, 2012, is granted, subject to the regulations governing the payment of monetary benefits.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


